IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-87,697-01


                      EX PARTE RAMON TORRES-FLORES, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 1243-A IN THE 109th DISTRICT COURT
                              FROM CRANE COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of driving while

intoxicated and sentenced to two years’ imprisonment. He did not appeal his conviction.

        Applicant contends, among other things, that his trial counsel rendered ineffective assistance

because he failed to investigate the validity of one of the prior misdemeanor driving while

intoxicated convictions alleged for jurisdictional enhancement purposes in this case. The trial court

recommends that relief be granted. However, the trial court has not addressed whether another prior

misdemeanor driving while intoxicated conviction was available for use as a jurisdictional
                                                                                                       2

enhancement in this case. Ex parte Parrott, 396 S.W.3d 531 (Tex. Crim. App. 2013).1 Furthermore,

no response has been obtained from trial counsel regarding his actions in this case.

        Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999). In these

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court

shall order trial counsel to respond to Applicant’s claim of ineffective assistance of counsel. The

trial court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

        The record reflects that Applicant is represented by counsel. However, if this is no longer

true, and if the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

        The trial court shall make findings of fact and conclusions of law as to whether there was

another prior misdemeanor driving while intoxicated conviction available for use as a jurisdictional

enhancement in this case. The trial court shall also make findings of fact and conclusions of law as

to whether the performance of Applicant’s trial counsel was deficient and, if so, whether counsel’s

deficient performance prejudiced Applicant. The trial court shall also make any other findings of

fact and conclusions of law that it deems relevant and appropriate to the disposition of Applicant’s

claim for habeas corpus relief.


        1
          In Parrott, the applicant raised an illegal sentence claim based on the State’s use of an
ineligible prior conviction for enhancement purposes. Relief was denied because the habeas
record established that applicant was previously convicted of other offenses that supported the
punishment range within which he was admonished and sentenced. Therefore, the applicant
failed to demonstrate harm.
                                                                                                      3

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: January 24, 2018
Do not publish